Citation Nr: 0425360	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-20 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran, who had active service from May 1973 to April 
1974, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis was not manifested during service, has not been 
shown to be causally or etiologically related to service, and 
has been related by competent medical evidence to alcohol 
use.


CONCLUSION OF LAW

Hepatitis was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.301, 3.303, 3.304 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000. The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim. Collectively, the June 
2002 rating decision as well as the November 2002 Statement 
of the Case issued in connection with this claim have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied. In addition, the RO sent a letter in May 2002 to the 
veteran that specifically informed him of the substance of 
the VCAA, including the division of responsibilities between 
the VA and the veteran in obtaining the evidence. Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records. He was also afforded a 
VA general medical examination in December 1997.  The veteran 
and his representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim for service 
connection for hepatitis.  Under the VCAA, an examination or 
medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability. 38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a medical opinion is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the appellant has not submitted any evidence, beyond his own 
assertions, to support his contentions that he was exposed to 
blood products contaminated with hepatitis during the 
administration of immunization with needles in service.  Nor 
has he been shown to have had hepatitis in service.  The 
record contains no probative evidence that demonstrates 
otherwise.  In fact, the medical evidence of record does not 
show that the veteran has viral hepatitis, but rather 
hepatitis due to alcohol abuse.  Therefore, the Board finds 
that a VA examination is unnecessary.

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
May 1973 to April 1974.  

Service medical records indicate that the veteran was 
provided an entrance examination in May 1973 during which no 
clinical abnormalities were noted and the veteran denied 
having a medical history of hepatitis.  He was provided 
vaccinations in May 1973 and August 1973 for the flu, 
meningitis, polio, smallpox, triple typhoid, and tetanus 
toxoid.  The veteran has reported that the signs and symptoms 
of hepatitis were ignored in service, and that he was, in 
fact, treated for pain in his side and problems with 
discoloration of his eyes.  Service medical records indicate 
that in September 1973, the veteran fell during training and 
subsequently had difficulty breathing and pain in his side.  
Subsequent x-rays for blunt trauma with tenderness over the 
10th rib were negative.  He was also treated for a small 
white bump on his left eyelid in September 1973.  No 
treatment was administered at the time.  It was later 
documented in December 1973 that the veteran was diagnosed 
with drug abuse, which involved opiates.  He was thereafter 
provided a separation examination in February 1974 during 
which no clinical abnormalities were found and the veteran 
once again denied having a medical history of hepatitis.  In 
April 1974, the veteran signed a statement acknowledging that 
he underwent a separation medical examination more than three 
working days prior to his departure from his place of 
separation and that there had been no change in his medical 
condition.

VA hospital records dated in February 1997 show that the 
veteran presented to the emergency department with a chief 
complaint of right upper quadrant pain and right flank pain.  
The veteran indicated that the pain had begun over a week 
earlier and that he had quit drinking approximately 24 hours 
earlier.  He stated that he had been drinking too much and 
believed that his pain was from his liver.  A chemical panel 
did reveal elevation of his liver enzymes consistent with his 
history.  He was diagnosed with acute alcoholic hepatitis.  

The veteran was afforded a VA general medical examination in 
September 1997 during which it was noted that the veteran had 
been previously admitted to the hospital for alcoholic 
hepatitis.  The veteran told the examiner that he used to 
drink 12 to 24 beers a day and that he had decreased his 
consumption to six or eight beers per week.  He also had a 
past history of drug abuse.  The results of liver function 
testing were elevated.  The examiner listed his impression as 
signs of chronic liver disease and hepatitis most likely 
secondary to chronic alcohol consumption.  

Private medical records dated in December 1997 show that the 
veteran was assessed as having alcoholic hepatitis by history 
and that hepatitis C needed to be ruled out.

The veteran filed his claim for service connection for 
hepatitis in February 2000 and indicated that he wished to 
learn where he had contracted hepatitis.  In particular, he 
noted that several people had contracted hepatitis while 
overseas at Panzer Kazern in Bobligen, Germany, and he 
requested that VA check to see if he had been tested at the 
time of his discharge.  He also stated that his doctor had 
told him that the condition of his liver indicated that he 
had probably had the disease for several years.

The veteran submitted a letter in November 2001 relating that 
his physician had told him that the most common ways to 
contract hepatitis included hemodialysis, transfusions, 
intravenous drug use, and needle stick injuries.  He stated 
that he had never injected himself and contended that he must 
have contracted the disease when he received his shots prior 
to going overseas in 1973.

The veteran submitted another statement in February 2002 in 
which he indicated that he began drinking daily during his 
active service and that he did not quit until three years 
earlier.  He claimed that his liver had become cirrhotic with 
multiple nodules on both the right and left lobes as a result 
of his drinking and that his military service contributed to 
his alcoholism.  However, a rating decision dated in April 
2002 denied service connection for alcoholism.

The veteran submitted a statement in May 2002 relating that 
he had been taken to sick call a couple of times with 
complaints of nausea, discolored eyes, and pain in his side.  
He claimed that he had been sent away both times without so 
much as a blood test.  He also expressed his belief that he 
had contracted hepatitis when he was accidentally exposed to 
blood during several injections.

In June 2002, the veteran sent another letter claiming that 
he was first diagnosed with hepatitis 27 years earlier when 
he attempted to donate plasma after his discharge.  He 
attempted to obtain these records, but was informed that such 
records were not kept for more than 10 years.

In his July 2002 Notice of Disagreement, the veteran 
contended that his primary care provider had told him that 
his hepatitis was not a result of his alcohol abuse.  He also 
stated that he had been diagnosed shortly after his discharge 
in the 1970s and once again contended that he contracted the 
disease when he received his injections prior to going 
overseas.  More specifically, he claimed that needles were 
used on several people at a time.  He also reiterated his 
contention that he had informed a medic at sick call that his 
eyes were tinted yellow and that his side hurt.




Law and Analysis

The veteran contends that he is entitled to service 
connection for hepatitis.  In this regard, he claims that he 
contracted hepatitis during his period of service when he was 
vaccinated prior to going overseas.  

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).  In addition, service-connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d) (2003). In order to prove service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

When the evidence in this case is considered under the laws 
and regulations set forth above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for hepatitis.  Service 
medical records do not show any complaint, diagnosis, or 
treatment of hepatitis, and the medical evidence of record 
indicates that the veteran did not seek treatment for the 
disorder until many decades after his separation from 
service.  The instances which the veteran points to in his 
service medical records as evidence of signs of hepatitis 
infection are simply not supported by the medical evidence of 
record.  The treatment note relating to the veteran's 
complaint of pain in his side was documented as due to his 
fall, and the instance he was seen for an eye complaint, 
involved his lid and not the ocular part of his eye.  Thus, 
there is no evidence of hepatitis, jaundice, or liver disease 
in service.  As to inservice immunizations as a risk factor 
for the spread of hepatitis infection, the Board notes that, 
as demonstrated above and despite the veteran's claims to the 
contrary, the clear weight of the medical evidence of record 
does not relate the veteran's hepatitis to a virus, but 
rather to excessive alcohol consumption.  Moreover, although 
the veteran has stated that his physicians have told him his 
hepatitis is not due to alcohol abuse, he has submitted no 
supportive medical evidence in this regard despite being 
afforded the opportunity to do so.  

In fact, the record contains no medical evidence linking the 
veteran's current hepatitis to service or to any 
symptomatology or event that occurred during active service.  
The medical evidence of record shows that the veteran was not 
diagnosed with hepatitis until many decades after service.  
Although his medical records reflect a diagnosis of current 
disability, these records do not link hepatitis to service.  
Nor is there any medical opinion of record indicating that 
such a nexus exists.  The Board does acknowledge that the 
veteran's service medical records show he received 
immunizations in May and August of 1973.  However, there is 
no medical  evidence of record indicating that incurred 
hepatitis as a result of these immunizations.  

In this regard, the Board observes that VA hospital records 
indicate that the veteran was diagnosed with acute alcoholic 
hepatitis in February 1997 and that the December 1997 VA 
examiner opined that the veteran's hepatitis was most likely 
secondary to chronic alcohol consumption.  Thus, it is not 
clear from the record that the veteran, in fact, has viral 
hepatitis (types A, B, or C) as opposed to hepatitis caused 
by disease, drugs, or toxic substances such as alcohol.  Only 
the December 1997 private medical report indicates that 
hepatitis C was to be ruled out.  Further, despite the 
veteran's contentions that his military service contributed 
to his alcoholism, applicable law provides that "no 
compensation shall be paid if the disability is the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs." See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(n), 3.301.  
Thus, the law clearly states that for claims filed after 
October 31, 1990, direct service connection for disability 
that is a result of the claimant's own use of alcohol or 
drugs is precluded for purposes of all VA benefits.  See 38 
C.F.R. § 3.301(a).  The evidence of record clearly 
demonstrates a history of alcohol abuse, which the veteran 
has reported as beginning in service.  Pertinent regulations 
clearly prohibit service connection for a disability which is 
the result of alcohol abuse.  The Board further finds no 
basis for consideration of the veteran's in-service alcohol 
abuse as merely occasional or therapeutic or otherwise within 
circumstances to exempt such from being considered 
misconduct.  The veteran himself has admitted to a decades-
long history of alcohol abuse.  Under such circumstances, 
service connection for hepatitis cannot be established.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
hepatitis.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for hepatitis is not warranted.  Although the 
Board does not doubt the veteran's sincere belief that his 
hepatitis is related to service, the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology or diagnosis and absent a professional 
medical opinion linking a current disorder to service, 
service connection cannot be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for hepatitis is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



